Case 1:19-cr-10335-DJC Document 172-2 Filed 09/13/21 Page 1 of 3




                         EXHIBIT B
9/12/2021               Case 1:19-cr-10335-DJC Document
                                                 GIN @ JIS -172-2     Filed
                                                            Middle School    09/13/21 Page 2 of 3
                                                                          Conference




                                                                                                Search this site



                         Main Page        Welcome!        Registration       Conference Information    Inquiries   Contact Information
                         Packing Suggestions           Photos      Reflections



                      GIN @ JIS
                      History of Global Issues Network
                      MISSION
                      To empower young people to collaborate locally, regionally and globally in order to create
                      sustainable solutions for global issues.

                      OBJECTIVES
                      To form satellite networks of international schools to partake in ongoing communication
                      and collaboration in educating themselves and assuming
                      leadership roles to formulate probable steps toward solving global issues.

                      GIN's STUDENT-FOCUSED OBJECTIVES
                              INFORM: provide resources for students to learn about global issues
                              INSPIRE: coordinate events that motivate students to act on global issues
                              EQUIP: train students with the necessary skills and tools to tackle global issues
                              ACT: encourage and facilitate collaborative and sustainable action on global issues

                      GIN's EDUCATOR-FOCUSED OBJECTIVES
                              INFORM: provide resources for educators to learn about global issues education
                              INSPIRE: coordinate events that motivate educators to act on global issues
                              education
                              EQUIP: train educators with the necessary skills and tools to tackle global issues
                              education
                              ACT: encourage and facilitate collaborative and sustainable action on global issues
                              education


                      FRAMEWORK
                      GIN is predominantly based upon the principles of Jean-François Rischard, former World
                      Bank Vice President for Europe, described in his book High Noon: 20 Global Problems,
                      20 Years to Solve Them.

                      High Noon: Mr. Rischard describes exponential changes that are creating immense and
                      unprecedented global issues. Because existing institutions cannot adequately respond to
                      fast emerging global issues, alternative measures are necessary before it is too late. He
                      offers the concept of ‘global issues networks’, containing experts in relevant fields as a
                      means of addressing these problems through the community of international schools.
                      The international schools movement demonstrates the characteristics of the global

https://sites.google.com/a/jisedu.or.id/ms-gin-in-jakarta/history-of-global-issues-network                                               1/2
9/12/2021               Case 1:19-cr-10335-DJC Document
                                                 GIN @ JIS -172-2     Filed
                                                            Middle School    09/13/21 Page 3 of 3
                                                                          Conference
                      networks described by Mr. Rischard: coordinating the efforts of independent entities
                      around the world toward a common goal—a sustainable future.


                      SIGNIFICANCE
                      Global Issues Conference is an opportune platform for students to recognize their roles
                      as global citizens through knowledge enrichment,
                      communication, and collaboration with their counterparts. Students undertake
                      challenging leadership roles as they realize the exigency of
                      the matter and their unequivocal role in solving global issues.

                      TIMELINE OF GIN'S DEVELOPMENT
                              Spring 2003:
                               A group of educators at the International School of Luxembourg (ISL)
                              formulated ideas about forming a Global Issues Network (GIN).
                              November 2003: The first GIN conference was help at ISL with representatives
                              from five other international schools.
                              Subsequent Conferences in Europe
                                    Annual Global Issues Conference: Luxembourg (2006, 2007, 2010), Germany
                                    (2008), Switzerland (2009, 2011)
                              Development of EARCOS GIN Conferences
                                    WAB Beijing (2008), ISB Bangkok (2009), HIS Hong Kong (2010), JIS Jakarta
                                    (2011), ISM Manila (2012)
                              November 9-11, 2012: EARCOS GIN conference at SAS/UWCSEA East
                              Singapore (GINSING)
                              GIN Global: GIN Conferences now run annually in Europe, Asia, Africa, North
                              American, Central and South American, the Middle East. Visit http://www.global-
                              issues-network.org/ to learn more about GIN Global.
                              February 14-15, 2014: EARCOS Middle School GIN Conference at Jakarta
                              International School, Indonesia



                                          Sign in | Recent Site Activity | Report Abuse | Print Page | Powered By Google Sites




https://sites.google.com/a/jisedu.or.id/ms-gin-in-jakarta/history-of-global-issues-network                                       2/2
